Citation Nr: 1624565	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1974 until October 1977, with subsequent commissioned service in the Reserve Officer Training Corps (ROTC).  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction resides with the RO in Montgomery, Alabama.

In his September 2011 substantive appeal, the Veteran requested a Travel Board hearing before a Member of the Board.  In a March 2016 statement, he stated that he no longer desired a Travel Board hearing, and he requested that his appeal be decided on the evidence of record.  Thus, his hearing request is deemed withdrawn.

The issue of entitlement to service connection for a back disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed December 1996 rating decision denied service connection for a back disorder.

2.  The evidence associated with the file after the December 1996 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.

CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen a claim for service connection for a back disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

A December 1996 rating decision denied service connection for a back disorder, claimed as a back injury, based on a finding that the Veteran's in-service complaints of back pain resolved without chronic disability.  The pertinent evidence of record at the time of the December 1996 rating decision included the Veteran's service treatment records, which were significant for three episodes of complaints of back pain following lifting heavy objects.  The Veteran was assessed as having muscle strains.  Multiple subsequent reports of medical examination and reports of medical history were silent for any conditions or symptoms relating to the back.  

The pertinent evidence that has been received since the December 1996 rating decision is as follows:  October 2009 diagnostic testing results from Citizens Baptist Medical Center that showed degenerative changes of the cervical spine; an excerpt of a Social Security Administration (SSA) denial of disability benefits received by the RO in November 2009 in which it was noted that the Veteran had mild to moderate degenerative changes of the lumbar spine; a June 2011 VA examination report that noted current diagnoses of low back strain and left paraspinous muscle muscular spasm; June 2011 radiographic testing results of the lumbar spine that showed mild retrolisthesis, mild dextroscoliosis, and mild degenerative changes; and June 2011 radiographic testing results of the thoracic spine that showed mild degenerative changes.

The Board finds that the evidence submitted following the December 1996 denial is new and material.  The Veteran was previously denied service connection for a back disorder on the basis that there was no evidence of a chronic back disorder.  Evidence received since that time shows multiple ongoing diagnoses related to the Veteran's back, including degenerative changes of the lumbar and thoracic spine, low back strain, and left paraspinous muscle muscular spasm.  This additional evidence is not cumulative or redundant of the evidence previously of record.  Moreover, the evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.  Accordingly, new and material evidence has been received, and the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

ORDER

New and material evidence has been received, and the claim of entitlement to service connection for a back disorder is reopened. 


REMAND

Additional development is required before the claim of entitlement to service connection for a back disorder is decided.  Remand is required to obtain SSA records and to secure an adequate VA examination and opinion.  
In November 2009, the Veteran submitted an excerpt of a SSA decision in which he was denied disability benefits.  That excerpt mentioned the Veteran's back disorder, and further referenced additional medical evidence pertaining to the Veteran's back disorder.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including the SSA.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The claims file does not contain a full copy of the SSA decision to grant or deny benefits, or the records upon which that decision was based, or an indication that attempts were made to obtain these records.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

Further, the Veteran was afforded a VA spine examination in June 2011.  At that time, he reported that his back pain began 5 to 6 years prior, and he described it as numbing pain, muscular pain, and burning pain in his left upper back.  Radiographic testing of his lumbar spine was significant for mild retrolisthesis, mild dextroscoliosis, and mild degenerative changes.  Radiographic testing of his thoracic spine was significant for mild degenerative changes.  Following physical examination, the examiner diagnosed minimal low back strain and left paraspinous muscle muscular spasm.  The examiner opined that it was less than likely that the Veteran's current muscular spasm or minimal low back pain were related to his period of active duty.  In support of that opinion, the examiner noted that the Veteran's STRs did not indicate any ongoing or significant problems with his low back pain, nor any entries related to left scapular pain.  The examiner further stated that the Veteran's in-service complaints of back pain were isolated entries with no evidence of ongoing problems.

Unfortunately, the 2011 VA examination report is inadequate.  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the 2011 examiner only noted diagnoses of minimal low back strain and left paraspinous muscle muscular spasm.  The examiner further stated that a review of the Veteran's medical history showed no ongoing problems related to low back pain.  The Board finds that this statement does not accurately reflect the medical history of the Veteran's back disorder.  The medical evidence of record is significant for mild to moderate degenerative changes of the lumbar spine, mild retrolisthesis or the lumbar spine, mild dextroscoliosis of the lumbar spine, and degenerative changes of the thoracic spine.  Thus, the 2011 examination report failed to adequately consider all the relevant medical evidence of record pertaining to the Veteran's back problems.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the nature and etiology of any back disorder.  The entire claims file should be made available to, and be reviewed by, the examiner, and review of such must be noted in the examination report.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner is requested to answer the following questions.  In addition, an explanation for all opinions expressed should be provided.
a.  Identify all back disorders, to include degenerative changes of the lumbar and thoracic spine, mild retrolisthesis of the lumbar spine, mild dextroscoliosis of the lumbar spine, low back strain, and paraspinous muscle muscular spasm.  If a previously noted diagnosis is no longer applicable, the examiner is requested to explain why.  

b.  For each identified back disorder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such back disorder had its onset in, or is otherwise etiologically related to, the Veteran's period of active service.  The examiner's attention is directed to the in-service complaints of back pain noted in November 1976, February 1977, and March 1977.

3.  Notify the Veteran that he is responsible for reporting for any scheduled examination and for cooperating in the development of his appeal, and that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  If he does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
5.  Then, readjudicate the issue remaining on appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for further appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


